Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 05/17/2022.  Presently claims 1, 4, 6-8, 10, 12-13, 17-18 and 22-28 are pending. Claims 2-3, 5, 9, 11, 14-16 and 19-21 have been canceled.

Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 17-18 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/06/2018 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., only one monolithic body is provided between the transfer machine attachment adapter and the workpiece handling implement attachment adapter, without any adjustable joints or couplings there between) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, the claim is rejected as filed, the claim is required “a monolithic, rigid elongate body configured to position the workpiece at a location apart from the automation tooling machine, said rigid elongate body removably coupled at a proximal end to the automation tooling machine”; 
The prior art of Dessaunet discloses:
a monolithic, rigid elongate body (fig.4: (18), the element (18) is monolithic body) configured to position the workpiece at a location apart from the automation tooling machine (fig.4: (6)), said rigid elongate body (fig.4: (18)) removably coupled at a proximal end to the automation tooling machine (fig.4: (6)) (paragraph 107 and fig.4).
The prior art of Trilla discloses:
a monolithic, rigid elongate body (figs.4 and 12-13: (4a), the element (4a) is monolithic body) configured to position the workpiece at a location apart from the automation tooling machine (figs.4 and 12-13: (2)), said rigid elongate body (figs.4 and 12-13: (4a)) removably coupled at a proximal end to the automation tooling machine (figs.4 and 12-13: (2)) (paragraphs 0038-0039).
Accordingly, this argument is not persuasive.

Applicant argued that “in contrast, Applicant's claimed singular or monolithic rigid elongate body is formed with one or more precision formed bends in the monolithic body, such that once Applicant's monolithic body is installed with the transfer press, the workpiece manipulating element is substantially positioned at the desired, precise location within the workspace, with minimal to no fine tuning required. The monolithic body of the claimed invention promotes faster installation into the transfer machine without the need for fine-tuning or adjustment of two or more tubes and/or couplers, and promotes repeatability in press operations without drifting or shifting of the workpiece manipulating element over time (relative to the transfer rail portion of the machine), which may otherwise occur in known adjustable arrangements due to repetitive wear and/or force applications. the singular, monolithic nature of the claimed rigid elongate body is an important distinction over the prior art’
In response to this argument, nothing in the Applicant’s disclosure recited the argument above, the Applicant must present an argument from the Applicant’s disclosure; and the Applicant must not introduce new limitations or advantages that do not originally filed; 
Further, the Applicant’s disclose in paragraph 0031: Preferably, elongated body 12 is a single continuous or monolithic body, but alternatively may be made up of multiple components or elements and then fixed into a rigid configuration”;
The applicant does not disclose any benefit for “a monolithic”;
Having, elongated body is a single continuous or monolithic body would have resulted from routine engineering practices and it therefore not patentable and would be obvious because there is no unexpected result.
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13, 24 and 27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dessaunet (FR2926238A1 attached NPL, English Machine translation).
Regarding claim 1, Dessaunet discloses a bent tube apparatus (figs.1 and 4 (18)) for automation build-up between a workpiece to be manipulated (figs.1 and 4: the gripping head (22) for manipulating workpiece) and an automation tooling machine (fig.1: (16)) (paragraphs 0073-79), comprising: 
a monolithic, rigid elongate body (fig.4: (18), the element (18) is monolithic body) configured to position the workpiece at a location apart from the automation tooling machine (fig.4: (6)), 
said rigid elongate body (fig.4: (18)) removably coupled at a proximal end to the automation tooling machine (fig.4: (6)) (paragraph 107 and fig.4); 
a workpiece manipulating element (fig.4: (22)) disposed at a distal end of said rigid elongate body opposite of the automation tooling machine (fig.4: (2)), 
said workpiece manipulating element configured to manipulate the workpiece (figs.4: the gripping head (22) for manipulating workpiece); and 
a bend (see fig.4 below) in said rigid elongate body to accommodate the workpiece within a movement envelope available within a workspace (see fig.4 below) proximate to the automation tooling machine (paragraph 107), 
said bend (see fig.4 below) located at a portion of said rigid elongate body in a manner that positions the workpiece manipulating element (figs.4: the gripping head (22) for manipulating workpiece) at a precise location within the workspace (paragraph 36).  

    PNG
    media_image1.png
    438
    704
    media_image1.png
    Greyscale










Regarding claim 4, Dessaunet discloses a securing device (figs.1 and 4: (26)) coupled to the automation tooling machine (fig.1: (16) or fig.4: (6)) and configured to couple a portion of said rigid elongate body (figs.4 (18)) to the automation tooling machine (fig.4: (6)), 
wherein said rigid elongate body (fig.4 (18)) is at least one chosen from releasably coupled to a-said securing (fig.4)) device and pivotally coupled (fig.4: (58)) to said securing device (paragraph 101).

Regarding claim 13, Dessaunet discloses a bent tube apparatus (figs.1 and 4 (18)) for automation build-up between a workpiece (figs.1 and 4: the gripping head (22) for manipulating workpiece) to be acted upon and an automation tooling machine (fig.1: (16) or fig.4: (6)) (paragraphs 73-79), comprising:
a monolithic, rigid elongate body (fig.4: (18), the element (18) is monolithic body) configured to position the workpiece manipulating element at a precise location apart from the automation tooling machine (fig.4: (6)) (paragraph 36); 
a pivotable clamp (fig.4: (58)) coupled to said elongate body and mountable to the automation tooling machine, said pivotable clamp selectively operable to pivot said elongate body relative to the automation tooling machine (paragraph 101); and 
a registry element (figs.1 and 3-5: (74)) coupled with said bent tube apparatus (figs.1 and 4 (18)) and operable to provide a set registry position for said bent tube apparatus relative to the automated tooling machine such that when said elongate body is pivoted relative to said pivot clamp said bent tube apparatus is returnable to a working position (paragraph 117: locked position) in which said workpiece manipulating element is within an automation workspace (seefig.4 above) proximate the automation tooling machine and at the precise location apart from the automation tooling machine (paragraph 117).  

Regarding claim 24, Dessaunet discloses a retaining system (fig.3-4: (48)) configured to retain a portion of said elongate body (figs.3-4: (18)) proximate to said pivotable clamp (fig.4: (58)) , such that said bent tube apparatus is pivotable(paragraph 101), without lateral movement relative to said pivotable clamp, between the working position (paragraphs 93-101: locked position)  in which said workpiece manipulating element is within the automation workspace (see fig.4 above) and a service position paragraphs (93-101: release position) in which said workpiece manipulating element is adjacent to the automation workspace.  

Regarding claim 27, Dessaunet discloses wherein said registry element is selectively adjustable (paragraph 117: the element (74) is adjustable between locked position and release position).

Claims 1, 10, 17-18 and 28 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Trilla (EP3300811A1).
Regarding claim 1, Trilla discloses a bent tube apparatus (figs.4 and 12-13: (4a)) for automation build-up between a workpiece to be manipulated (figs.4 and 12-13: the pincers (1) for manipulating workpiece) and an automation tooling machine (figs.4 and 12-13: (2)) (paragraphs 0038-0039), comprising: 
a monolithic, rigid elongate body (figs.4 and 12-13: (4a), the element (4a) is monolithic body) configured to position the workpiece at a location apart from the automation tooling machine (figs.4 and 12-13: (2)), said rigid elongate body (figs.4 and 12-13: (4a)) removably coupled at a proximal end to the automation tooling machine (figs.4 and 12-13: (2)) (paragraphs 0038-0039); 
a workpiece manipulating element (figs.4 and 12-13: (1)) disposed at a distal end of said rigid elongate body opposite of the automation tooling machine (figs.4 and 12-13: (2)), 
said workpiece manipulating element configured to manipulate the workpiece (figs.4 and 12-13: the pincers (1) for manipulating workpiece); and 
a bend (see fig.12 below) in said rigid elongate body to accommodate the workpiece within a movement envelope available within a workspace (see fig.12 below) proximate to the automation tooling machine (paragraph 0048), 
said bend (see fig.12 below) located at a portion of said rigid elongate body in a manner that positions the workpiece manipulating element (figs.4 and 12-13: the pincers (1) for manipulating workpiece) at a precise location within the workspace (paragraphs 0011 and 0038-0039).  

Regarding claim 10, Trilla discloses an adjusting element (figs.7 and 12: (3a)) disposed at a portion of said rigid elongate body, wherein said adjusting element is configured to adjust at least one position characteristic of said bent tube apparatus in relation to said automation tooling machine (paragraph 0042: screws (15a) and (15b) for change the position of the element (3a) along element (2)).

    PNG
    media_image2.png
    580
    682
    media_image2.png
    Greyscale
















Regarding claim 17, Trilla discloses a method for manipulating a workpiece (figs.4 and 12-13: the pincers (1) for manipulating workpiece), said method comprising: 
coupling a bent tube (see fig.12 above) tooling build-up apparatus to an automation tooling machine (figs.4 and 12-13: (2)) (paragraphs 0038-0039), 
the bent tube apparatus comprising an elongate body (figs.4 and 12-13: (4a)) coupled at a proximal end to the automation tooling machine at a pivotable clamp (fig.12: the element (4a) can be pivoted at (3a)); 
moving the bent tube apparatus (see fig.12 above) from a service position to a working position relative to the automation tooling machine by pivoting the bent tube apparatus about the pivotable clamp (fig.12: the element (4a) can be pivoted at (3a) up and down between a service position and a working position) (paragraph 0040); 
manipulating the workpiece by operating the automation tooling machine while the bent tube apparatus is in the working position (figs.4 and 12-13: the pincers (1) for manipulating workpiece); and 
providing a set return registry position between the automated tooling machine and the bent tube apparatus to locate the bent tube apparatus at the working position upon pivoting of the bent tube apparatus about the pivotable clamp from the service position to the working position (fig.12: the element (4a) can be pivoted at (3a) up and down between a service position and a working position); and 
selectively adjusting the set return registry position by adjusting a return registry element coupled with the bent tube apparatus (fig.12: the element (4a) can be pivoted at (3a) up and down between a service position and a working position), 
the return registry element operable to provide a selectively adjustable contact with at least one chosen from a surface on the automation tooling machine and a portion of the pivotable clamp, wherein adjustment of the set return registry defines the position of the elongate body when the bent tube apparatus is in the working position (fig.12: the element (4a) can be pivoted at (3a) up and down between a service position and a working position).

Regarding claim 18, Trilla discloses further comprising performing service on the bent tube apparatus by pivoting the bent tube apparatus about the pivotable clamp away from the working position to a service position, servicing the bent tube apparatus in the service position, and 
pivoting the bent tube apparatus about the pivotable clamp back until the set return registry is seated to position the elongate body in the working position (fig.12: the element (4a) can be pivoted at (3a) up and down between a service position and a working position).

Regarding claim 28, Trilla discloses wherein the elongate body comprises a monolithic region (figs.4 and 12-13: (4a), the element (4a) is monolithic body) having a bend (see fig.12 above) located at a portion of said monolithic region in a manner that positions the workpiece manipulating element at a precise location within an automation workspace (figs.4 and 12-13: the pincers (1) for manipulating workpiece) (paragraphs 0011 and 0038-0039).
The phrase “comprising preparing the elongate body of the bent tube apparatus by mechanically forming the elongate body with a software controlled machine” is a product by process limitation so all that is required is that the end product is the same, So claim 28 does not require “preparing the elongate body of the bent tube apparatus by mechanically forming the elongate body with a software controlled machine”.  
The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, 12 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Trilla (EP3300811A1) in view of Dessaunet (FR2926238A1 attached NPL, English Machine translation).
Regarding claim 4, Trilla discloses a securing device (fig.7a: (12)) coupled to the automation tooling machine (fig.7a: (2))) and configured to couple a portion of said rigid elongate body (figs.7a (4a)) to the automation tooling machine (fig.7a: (2)), 

Trilla does not disclose wherein said rigid elongate body is at least one chosen from releasably coupled to a-said securing device and pivotally coupled to said securing device.
Dessaunet teaches a bent tube apparatus (figs.1 and 4 (18)) for automation build-up between a workpiece to be manipulated (figs.1 and 4: the gripping head (22) for manipulating workpiece) and an automation tooling machine (fig.1: (16)) (paragraphs 0073-79), comprising: 
a monolithic, rigid elongate body (fig.4: (18), the element (18) is monolithic body) configured to position the workpiece at a location apart from the automation tooling machine (fig.4: (6)), 
said rigid elongate body (fig.4: (18)) removably coupled at a proximal end to the automation tooling machine (fig.4: (6)) (paragraph 107 and fig.4); 
a workpiece manipulating element (fig.4: (22)) disposed at a distal end of said rigid elongate body opposite of the automation tooling machine (fig.4: (2)), 
said workpiece manipulating element configured to manipulate the workpiece (figs.4: the gripping head (22) for manipulating workpiece); and 
a bend (see fig.4 above) in said rigid elongate body to accommodate the workpiece within a movement envelope available within a workspace (see fig.4 above) proximate to the automation tooling machine (paragraph 107), 
said bend (see fig.4 above) located at a portion of said rigid elongate body in a manner that positions the workpiece manipulating element (figs.4: the gripping head (22) for manipulating workpiece) at a precise location within the workspace (paragraph 36);
wherein a securing device (figs.1 and 4: (26)) coupled to the automation tooling machine (fig.1: (16) or fig.4: (6)) and configured to couple a portion of said elongate body (figs.4 (46)) to the automation tooling machine (fig.4: (6)), 
wherein said elongate body (fig.4 (46)) is at least one chosen from releasably coupled to a-said securing (fig.4)) device and pivotally coupled (fig.4: (58)) to said securing device (paragraph 101).

Both of the prior arts of Trilla and Dessaunet are related to a bent tube apparatus for automation build-up between a workpiece to be manipulated and an automation tooling machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the securing device of the apparatus of Trilla to have the rigid elongate body is at least one chosen from releasably coupled to said securing device and pivotally coupled to said securing device as taught by Dessaunet, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 6, Dessaunet teaches a retaining system (fig.3: (48)) configured to retain a portion of said rigid elongate body (fig.3: (46)) proximate to said securing device (figs.3 and 4: 26)), such that said bent tube apparatus is pivotable (fig.4: (58)) (paragraph 101), without lateral movement relative to said securing device (figs.1 and 4: (26)) (paragraphs 93-101), between a service position (paragraphs 93-101: release position) in which said workpiece manipulating element is adjacent to the workspace and 
a working position (paragraphs 93-101: locked position) in which said workpiece manipulating element is within the workspace to perform a function (figs.4: the gripping head (22) for manipulating workpiece).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the of the apparatus of Trilla to have a retaining system configured to retain a portion of said rigid elongate body proximate to said securing device, such that said bent tube apparatus is pivotable, without lateral movement relative to said securing device, between a service position in which said workpiece manipulating element is adjacent to the workspace and a working position in which said workpiece manipulating element is within the workspace to perform a function as taught by Dessaunet, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 7, Dessaunet teaches wherein said retaining system comprises at least one a clamp (fig.3: the locking notch (56) of the element (48)) releasably coupled to said elongate body (paragraphs 93-101). 

Regarding claim 12, Trilla discloses comprising an adjusting element disposed at a portion of said retaining system, wherein said adjusting element is configured to adjust at least one position characteristic of said bent tube apparatus (paragraph 0042: screws (15a) and (15b) for change the position of the element (3a) along element (2)).

Regarding claims 22 and 23, Dessaunet teaches a return registry element (figs.1 and 3-5: (74)) coupled with said elongate body (fi.4: (46)) and configured to contact a surface on the automation tooling machine (figs.1 and 3: (16)) when said bent tube apparatus is in the working position (fig.1), 
said return registry element is selectively adjustable to provide a set registry between the automated tooling machine and said elongate body such that when said bent tube apparatus is moved between the working position (paragraph 117: locked position) and the service position (paragraph 117: release position) said bent tube apparatus is returnable to the desired set working position (paragraph 117).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention modify the of the apparatus of Trilla to a registry element coupled with said elongate body and configured to contact a surface on the automation tooling machine when said bent tube apparatus is in the working position, said registry element is selectively adjustable to provide a set registry between the automated tooling machine and said elongate body such that when said bent tube apparatus is moved between the working position and the service position said bent tube apparatus is returnable to the desired set working position as taught by Dessaunet, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trilla (EP3300811A1) in view of Trachet (US20060228205A1).
Regarding claim 8, Trilla discloses wherein said workpiece manipulating element (figs.4 and 9: (1)) is disposed at a distal end of said rigid elongate body (fig.4: the element (1) is disposed at the distal end of the element (4a)) and comprises 
at least one chosen from a pincer (fig.12: (1)) formed in the distal end of said rigid elongate body and a detachable workpiece manipulating head coupled at the distal end of said rigid elongate body (fig.12: (4a)), 
wherein said pincer is configured to manipulate the workpiece directly with at least a portion of said elongate body (fig.12: (4a)) and wherein said detachable workpiece manipulating head (fig.12: (1)) is configured to perform a function, said detachable head interchangeable with another detachable head configured to perform another function (paragraph 0043: the screws (15a) for assemble and disassemble the element (1) from element (16b), and the element (1) is capable to be replaced by another head to perform different function).  

Trilla does not discloses the workpiece manipulating element comprises at least one chosen from a slot.

Trachet teaches a tube apparatus (fig.1: (20)) for automation build-up between a workpiece to be manipulated (fig.1: (12)) and an automation tooling machine (fig.1: (14)) (paragraphs 0016-0017), comprising: 
a rigid elongate body (fig.1: (26a) and (26b)) configured to position a workpiece at a location apart from the automation tooling machine (fig.1: (14)) (paragraph 0024), 
said rigid elongate body (fig.4: (16a) and (26b)) removably coupled at a proximal end to the automation tooling machine (fig.4: (6)) (paragraph 0028: the fastener (60)) and, 
a workpiece manipulating element (fig.1: (22)) disposed at a distal end of said elongate body opposite of the automation tooling machine (fig.1 (14)), 
said workpiece manipulating element configured to manipulate the workpiece (paragraph 0031); and 
wherein said workpiece manipulating element (fig.1: (22)) is disposed at a distal end of said elongate body (fig.1: the element (1) is disposed at the distal end of the element (26b)) and comprises 
at least one chosen from a slot (fig.1: (23)) formed in the distal end of said elongate body and a detachable workpiece manipulating head coupled at the distal end of said elongate body (fig.1: switching between element (22) and (23)) (paragraphs 0031-0032), 
wherein said slot is configured to manipulate the workpiece directly with at least a portion of said elongate body (fig.1: (26b)) and wherein said detachable workpiece manipulating head is configured to perform a function (paragraphs 0031-0032), 
said detachable head interchangeable with another detachable head configured to perform another function (fig.1: switching between shovel (22) and gripper (23)) (paragraphs 0031-0032).

Both of the prior arts of Trilla and Trachet are related to a tube apparatus for automation build-up between a workpiece to be manipulated and an automation tooling machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Trilla to have the workpiece manipulating element comprises at least one chosen from a slot  as taught by Trachet in order to provide a workpiece manipulating element with specific function as desired, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dessaunet (FR2926238A1 attached NPL, English Machine translation) in view of Trilla (EP3300811A1) in view of 
Regarding claim 25, Dessaunet does not disclose an adjusting element configured to adjust at least one position characteristic of said elongate body relative to said retaining system.
Trilla teaches a bent tube apparatus (figs.4 and 12-13: (4a)) for automation build-up between a workpiece to be manipulated (figs.4 and 12-13: the pincers (1) for manipulating workpiece) and an automation tooling machine (figs.4 and 12-13: (2)) (paragraphs 0038-0039), comprising: 
a monolithic, rigid elongate body (figs.4 and 12-13: (4a), the element (4a) is monolithic body) configured to position the workpiece at a location apart from the automation tooling machine (figs.4 and 12-13: (2)), said rigid elongate body (figs.4 and 12-13: (4a)) removably coupled at a proximal end to the automation tooling machine (figs.4 and 12-13: (2)) (paragraphs 0038-0039); 
a workpiece manipulating element (figs.4 and 12-13: (1)) disposed at a distal end of said rigid elongate body opposite of the automation tooling machine (figs.4 and 12-13: (2)), 
said workpiece manipulating element configured to manipulate the workpiece (figs.4 and 12-13: the pincers (1) for manipulating workpiece); and 
a bend (see fig.12 above) in said monolithic region of said rigid elongate body to accommodate the workpiece within a movement envelope available within a workspace (see fig.12 above) proximate to the automation tooling machine (paragraph 0048), 
said bend (see fig.12 above) located at a portion of said rigid elongate body in a manner that positions the workpiece manipulating element (figs.4 and 12-13: the pincers (1) for manipulating workpiece) at a precise location within the workspace (paragraphs 0011 and 0038-0039);  
wherein an adjusting element (figs.7 and 12: (3a)) disposed at a portion of said elongate body, wherein said adjusting element is configured to adjust at least one position characteristic of said bent tube apparatus (paragraph 0042: screws (15a) and (15b) for change the position of the element (3a) along element (2)).

Both of the prior arts of Dessaunet and Trilla are related to a bent tube apparatus for automation build-up between a workpiece to be manipulated and an automation tooling machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dessaunet to have an adjusting element configured to adjust at least one position characteristic of said elongate body relative to said retaining system as taught by Trilla, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dessaunet (FR2926238A1 attached NPL, English Machine translation) in view of Trachet (US20060228205A1).
Dessaunet does not disclose wherein said workpiece manipulating element comprises at least one chosen from a slot formed in the distal end of said elongate body and a detachable workpiece manipulating implement configured to perform a function, wherein said detachable implement is interchangeable with another detachable implement configured to perform another function.

Trachet teaches a tube apparatus (fig.1: (20)) for automation build-up between a workpiece to be manipulated (fig.1: (12)) and an automation tooling machine (fig.1: (14)) (paragraphs 0016-0017), comprising: 
a rigid elongate body (fig.1: (26a) and (26b)) configured to position a workpiece at a location apart from the automation tooling machine (fig.1: (14)) (paragraph 0024), 
said rigid elongate body (fig.4: (16a) and (26b)) removably coupled at a proximal end to the automation tooling machine (fig.4: (6)) (paragraph 0028: the fastener (60)) and, 
a workpiece manipulating element (fig.1: (22)) disposed at a distal end of said elongate body opposite of the automation tooling machine (fig.1 (14)), 
said workpiece manipulating element configured to manipulate the workpiece (paragraph 0031); and 
wherein said workpiece manipulating element (fig.1: (22)) is disposed at a distal end of said elongate body (fig.1: the element (1) is disposed at the distal end of the element (26b)) and comprises 
at least one chosen from a slot (fig.1: (23)) formed in the distal end of said elongate body and a detachable workpiece manipulating head coupled at the distal end of said elongate body (fig.1: switching between element (22) and (23)) (paragraphs 00321-0032), 
wherein said slot is configured to manipulate the workpiece directly with at least a portion of said elongate body (fig.1: (26b)) and wherein said detachable workpiece manipulating head is configured to perform a function (paragraphs 00321-0032), 
said detachable head interchangeable with another detachable head configured to perform another function (fig.1: switching between shovel (22) and gripper (23)) (paragraphs 00321-0032).

Both of the prior arts of Dessaunet and Trachet are related to a tube apparatus for automation build-up between a workpiece to be manipulated and an automation tooling machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dessaunet to have at least one chosen from a slot formed in the distal end of said elongate body and a detachable workpiece manipulating implement configured to perform a function, wherein said detachable implement is interchangeable with another detachable implement configured to perform another function as taught by Trachet in order to provide a workpiece manipulating element with specific function as desired, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/Primary Examiner, Art Unit 3753